Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered June 6, 2006, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied meaningful representation (see People v Caban, 5 NY3d 143, 152 [2005]; People v Henry, 95 NY2d 563, 565 [2000]; People v Benevento, 91 NY2d 708, 714 [1998]). The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review. Rivera, J.P, Spolzino, Angiolillo and Balkin, JJ., concur.